DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 10/20/2021. Claims 3-4, and 17-18 are cancelled, Claims 1 and 16 are amended, Claims 1-2, 5-16, 19 and 20 are pending in current application.
Upon further reviewing of the drawing and in view of the applicant’s remarks, the drawing objections have been withdrawn.
Claim rejections under 35 U.S.C. 112(b) have been withdrawn in view of amendments.

ALLOWABLE SUBJECT MATTER
Claims 1-2, 5-16, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Bastian, II et al. (US 2017/0066592) and Mattern et al. (US 2019/0185267) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1.
Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2 and 5-15 depend upon either directly or indirectly independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Claim 16, the closest prior arts, Bastian, II et al. (US 2017/0066592) and Mattern et al. (US 2019/0185267) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 16.
Therefore, Claim 16 is considered novel and non-obvious and is therefore allowed. Claims 19 and 20 depend upon either directly or indirectly independent claim 16; therefore, these claims are also allowed by virtue of dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/B M M HANNAN/Primary Examiner, Art Unit 3664